—Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in granting plaintiffs motion for leave to amend the complaint. The resolution of a motion for leave to amend is committed to the sound discretion of the trial court (see, Edenwald Contr. Co. v City of New York, 60 NY2d 957, 959; see also, Murray v City of New York, 43 NY2d 400, 404-405, rearg dismissed 45 NY2d 966). We reject the contention that plaintiff was guilty of gross laches and thus
*804that the motion should have been denied. “ ‘Mere lateness is not a barrier to the amendment. It must be lateness coupled with significant prejudice to the other side, the very elements of the laches doctrine’ ” (Edenwald, Contr. Co. v City of New York, supra, at 959, quoting Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 3025:5, at 477; see also, Slavet v Horton Mem. Hosp., 227 AD2d 465, 466). Here, there is no prejudice or surprise, and we perceive no reason to disturb the court’s exercise of discretion. (Appeal from Order of Supreme Court, Onondaga County, Stone, J. — Amend Pleading.) Present — Green, A. P. J., Pine, Pigott, Jr., and Scudder, JJ.